Citation Nr: 1729163	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  07-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from January 1956 to December 1957, and with the Army from October 1961 to October 1962, and from May 1963 to May 1972.  He was additionally a member of the Texas and Pennsylvania Army National Guards from 1960 to 1998.  The Veteran served a tour of combat in Vietnam from October 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The case has since been transferred to the RO in Houston, Texas. 

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a February 2010 Travel Board hearing. A transcript of this hearing is of record.

In April 2015, the Board denied the claim. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). In a November 2016 Memorandum Decision, the Court vacated the Board's order and remanded the claim to the Board. Since that time, the Veteran has submitted additional evidence for consideration in connection with his appeal; he has waived initial RO consideration of such.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's currently diagnosed PTSD is etiologically related to his active military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order for a disability to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If the evidence shows that a Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor. 38 C.F.R. § 3.304(f)(2). Additionally, a stressor may be proven with lay statements alone if the Veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f)(3).

The Veteran contends that while serving in Vietnam, he experienced emotional trauma when four soldiers in his unit were killed during combat. 

 The Veteran served in Vietnam from October 1966 to October 1967.  See January 2012 VA PTSD Stressor Verification Review Memorandum. VA confirmed the deaths of the four identified men in his unit and found that the Veteran's report was consistent with the time, place, and activities reported by the Veteran. Id.

A September 2004 VA treatment record reflects the Veteran's report of exposure to combat while serving in a long range reconnaissance airborne unit in Vietnam. The VA treating psychiatrist noted that the Veteran endorsed intrusive memories, avoidant behavior, anhedonia, feelings of estrangement from others, irritability, hypervigilance, exaggerated startle response, and impaired concentration. The Veteran admitted to occasional suicidal ideation, but denied any plan or intent. The Veteran was diagnosed with PTSD. When a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Multiple VA mental health examinations, to include nexus opinions, have been afforded the Veteran; all have been found inadequate for adjudication purposes for a variety of reasons.  The Veteran submitted a May 2017 private medical opinion from Dr. D.M. confirming the PTSD diagnosis. Dr. D.M. opined that it is more likely than not that the Veteran's PTSD is related to active service following examination of the Veteran and review of available medical records. The opinion is, on its face, well-reasoned and based on an accurate review of the record.

The sole adequate nexus opinion of record, therefore, favors the Veteran's claim; the preponderance of the evidence is in support of a grant of service connection for PTSD.  Accordingly, the Board finds that service connection for PTSD is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


